﻿It gives me great pleasure to congratulate you, Sir, on your
election as President of the General Assembly at its fifty-
second session. I am confident that your political
experience will help you conduct the work of the session
wisely and successfully.
I should also like to commend your predecessor, His
Excellency Ambassador Razali Ismail of Malaysia, for the
excellent way in which he presided over the General
Assembly at its fifty-first session.
I also wish to extend our congratulations to the
Secretary-General, Mr. Kofi Annan, on his election to his
current position, and to express our appreciation for his
programme for the reform of the Organization. He can be
assured of our full support for any measures he takes to
that end.
As we approach a new millennium, the world is
witnessing a series of internal and external conflicts that
represent a great regression when compared to the
optimistic expectations that followed the end of the cold
war and the collapse of ideological conflicts. A new
world characterized by balance and equitable relations
among States was expected to emerge, with a view to the
creation of innovative cooperation among our States and
peoples in different areas of concern. However, I regret
to say that the world is still facing severe problems, such
as political conflict, poverty, famine and intensive
migratory movements. These are the result of poor
economic conditions, refugee flows caused by wars, the
deterioration of the environment, trafficking in illicit
drugs and the proliferation of organized crime.
In the context of these changes, and more than half
a century after the United Nations was established, there
is an urgent need for the Organization to undergo drastic
reforms, both structural and functional, so as to establish
rules and principles for a new international order free of
double standards. Such a new order would allow us to
rise to the new challenges and achieve the goals set forth
in the Charter more than 50 years ago for the
maintenance of international peace and security and the
intensification of international cooperation for the benefit
of the peoples of the world.
To this end, the process of reform must begin by
activating the role of the General Assembly and enabling
it to fulfil its duty in an effective manner that would give
its democratic resolutions vitality and credibility before
international public opinion. The Security Council must
also be reformed, so that it can carry out the role it has
been entrusted with, because it has a special status among


the United Nations bodies, as defined in the Charter. In our
view, this cannot be achieved except through a general
agreement that would regulate the use of the veto power,
limiting such use to cases covered by Chapter VII of the
United Nations Charter, namely, threats to international
peace.
In order for the Security Council to reflect the new
political and economic realities of a changing world, it must
increase the number of its non-permanent members to
provide for just and balanced representation and to enable
the Council to deal with the new international realities and
shoulder its responsibilities by becoming more democratic
through the adoption of a rotation system, not limiting
membership to certain States, and by giving all States the
opportunity to participate in its work and assume their share
of international responsibility.
Although we understand the opinions advocating an
increase in the number of permanent members, we believe
that the coexistence of permanent members that have the
power of veto with permanent members that do not, plus
non-permanent members, runs counter to the concepts of
equality among States, geographic and cultural
representation and international participation. It also runs
counter to the principle of democratic decision-making. In
order to achieve the required balance, fairness, justice,
equality and reason call for an increase in Security Council
membership for Asia, Africa and Latin America. Together,
those three continents have the majority of world population
and States. Nevertheless, their representation on the
Security Council is less than 50 per cent. In order for the
Secretary-General to be able to carry out the reforms that
fall within his competence, the financial crisis of the United
Nations must be addressed by making Member States
honour their legal commitments and pay their dues without
delay. In this regard, we would like to express our deep
gratitude to Mr. Ted Turner for his generous donation to
some United Nations humanitarian programmes. We hope
this will be an encouraging initiative for others to follow.
The task of maintaining international peace and
security has particular importance. Therefore, measures
recommended by the General Assembly or taken by the
Security Council should not be limited to post-conflict or
war situations. More attention should be given to
appropriate and timely preventive measures, because we
believe that early measures adopted by the international
community are the ideal way to avert the outbreak of
conflicts and wars and to avoid taking the necessary
political and military measures in the aftermath of the
conflict — let alone imposing half solutions that are often
unfair.
The question of disarmament plays an essential role
in building the foundation of international peace and
security. To achieve this goal, we believe that renewing
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) indefinitely is a decision that requires more support
and endorsement, so that the Treaty can acquire a
universal character, with the adherence of all States. In
this context, the State of Qatar affirms that Israel should
adhere to that Treaty and should place its nuclear
facilities under the International Atomic Energy Agency’s
safeguards regime. This will be a basic step towards
establishing a zone free from nuclear and other weapons
of mass destruction in the Middle East. It would also
contribute to achieving equitable and balanced peace and
stability in that important area of the world so that there
would be no multiple criteria for defining the conduct of
States.
In the same context, we cannot fail to mention the
special importance of the Convention to ban anti-
personnel mines, which was finalized in Oslo recently. It
will be ready for signature in Ottawa next December. We
hope it will be signed by all States.
The world has witnessed fundamental economic
changes, such as the end of State control of economic life
in many States, the withering away of numerous restraints
on international trade, the easy transfer of capital and
huge investments across the world. Meanwhile, many
economies in developing countries are still deteriorating.
This requires that urgent and effective solutions be
provided by the international community to enable those
States to progress and develop their societies through
building strong and effective economies. Such an
endeavour requires us to take a new look at expenditures
on armaments, in order to save such huge sums and
allocate them to supporting education and health
programmes. This would also enable us to address the
problems of poverty and the environment and to develop
the economies of developing nations. This is an absolute
necessity for any new international economic order based
on integration and balance, and is capable of devising
desired solutions for the aforementioned problems. The
problems of poverty, backwardness and lack of access to
education and medical care are among the problems that
affect developing countries. The societies of such States
also suffer from a population explosion that is
disproportionate to their resources. At the same time,
fortunes are being wasted on armaments, arms races or
2


luxuries. This causes huge discrepancies in consumption
rates between the peoples of rich countries and those of
poor countries.
Such problems compel us to be fully aware of the fact
that solving them requires reconsidering the question of
military expenditures. It is no secret to anybody in authority
that while the programmes implemented by the United
Nations Children’s Fund, the United Nations Development
Programme and the World Food Programme cost less than
$4.6 billion a year, Governments all over the world are
spending about $800 billion every year on armaments,
while 1.3 billion people are still living in a state of abject
poverty.
Now I would like to address the situation in the
Middle East and the crisis of the peace process.
The Israeli Government is still stalling in the
implementation of agreements and putting impediments and
obstacles in the way of achieving a just and comprehensive
peace. Israel is undermining the peace process by building
settlements, reneging on agreements and commitments
reached with the Palestinian Authority, imposing a blockade
on the Palestinian people, depriving them of their rights and
flouting international legality. This generates violence and
counter-violence. The Israeli policy runs counter to General
Assembly resolutions and Security Council resolutions,
especially resolutions 242 (1967), 271 (1969), 298 (1971),
478 (1980) and 672 (1990). They all provide that all
legislative and administrative measures taken by Israel
aimed at altering the legal status and demographic
composition of the occupied Arab territories, including the
city of Jerusalem, are null and void, and have no legal
relevance. They also run counter to the Fourth Geneva
Convention of 1949 concerning the protection of civilians
and their properties in time of war. Therefore, the
international community is called upon to exert pressure on
the Israeli Government to make it desist immediately from
implementing the policies that jeopardize the peace process
as a whole.
The Arab leaders affirmed last year at the Cairo
summit that peace in the Middle East is a strategic option.
They underlined the importance of having all the parties
committed to the Madrid formula that calls for a peace
based on the principle of land for peace. This means that
Israel should withdraw completely from all the occupied
Palestinian and Arab territories, including East Jerusalem,
to enable the Palestinian people to establish their
independent State, with Arab Jerusalem as its capital. It
should also withdraw completely from the Syrian Golan and
from southern Lebanon to the internationally recognized
borders, in keeping with Security Council resolutions 242
(1967), 338 (1973) and 425 (1978).
There has been a noticeable improvement over the
last five years on the road to achieving a just and
comprehensive peace in the Middle East. It started with
the Madrid Conference and moved on to Oslo and the
subsequent peace accords. Several economic conferences
were held to promote the Middle East peace process and
to contribute to moving it forward by underscoring the
common interests of the peoples of the region.
To that effect, arrangements are being made to hold
a fourth economic summit conference for the Middle East
and North Africa next November in Doha, the capital of
my country. In this connection, I would emphasize that
the State of Qatar has no private interest in acting as host
for this conference. Our interest in holding it is based on
the following reasons.
First, we believe that peace is a strategic choice that
the Arab countries have adopted since the Madrid
Conference.
Secondly, such a conference would manifest our
desire for the peace process to continue. Failure of the
peace process would have serious implications and would
threaten peace both at the regional and at the international
level.
Thirdly, our region has witnessed many wars in past
years, the last of which was the 1991 Gulf War, which
have impeded economic and political progress in our
region and imposed on us huge expenditures on
armaments at the expense of the social development and
well-being of our peoples.
Fourthly, at the 1995 Amman Economic Summit the
State of Qatar committed itself to acting as host to the
fourth summit conference, and honouring that
commitment is a question of our credibility as a State that
respects its commitments.
Some are of the opinion that the conference should
be cancelled due to current Israeli policy that does not
respect undertakings and agreements, flouts international
legality and tries to marginalize the role of the United
Nations. Although we in Qatar understand the reasons
behind such an opinion, which calls for the cancellation
of the conference in response to the practices of the
Israeli Government, which has not respected its
3


international commitments, we do respect our international
commitments, and we believe that no State should have
veto power with regard to the peace process. We have
therefore decided to act as host to the conference on its
appointed date. If it does not prove to be successful and
fails to achieve the desired results, the Government of Israel
will bear sole responsibility.
The State of Qatar welcomes the position of the
United States of America, as expressed by its Secretary of
State during our meeting in Saudi Arabia and here in New
York. We also welcome the resolve it has shown in dealing
with the disruption of the peace process in the Middle East,
as well as the fact that it has underlined the principle of
land for peace, the relevant resolutions of the Security
Council and the inadmissibility of taking unilateral
measures that run counter to the peace process.
My country also appreciates the position of the States
of the European Union, as well as the Russian Federation
for their support of the peace process in the Middle East.
The State of Qatar views with satisfaction and
appreciation the positions taken by States that support the
Middle East peace process and reject the Israeli settlement
policies that are obstructing that process. At the same time,
my country stresses the importance of the role of the
United Nations in the Middle East peace process and
opposes any attempts to exclude it.
The State of Qatar joins the other fraternal members
of the Gulf Cooperation Council in their endeavour to
promote security and stability in the Gulf region, which is
of strategic and vital importance to the entire world. The
State of Qatar is making a constructive effort in that
context with the aim of establishing good and constructive
relations with all countries of the region on the basis of
good-neighbourliness, mutual respect, non-intervention in
the internal affairs of others, respect for international
legality and the settlement of disputes through peaceful
means, dialogue and mediation or by arbitration under
international law. The State of Qatar supports the settlement
of the dispute between the United Arab Emirates and the
Islamic Republic of Iran over the three islands of Abu
Musa and Greater and Lesser Tunb by those means.
My Government and people have expressed their
fraternal feelings and strong empathy towards the brotherly
people of Iraq, who are living in extremely difficult
circumstances resulting from the sanctions imposed on
them. We have therefore welcomed the oil-for-food
agreement between the United Nations and Iraq to alleviate
the suffering of the fraternal people of Iraq and to provide
them with such basic necessities as food and medicine.
My Government has also emphasized the importance of
respecting Iraq’s sovereignty, territorial integrity and
regional security. We condemn any foreign interference
in its internal affairs. In the same context, my
Government affirms the importance of implementation by
the Government of Iraq of the relevant resolutions of the
Security Council, in particular those concerning the
release of Kuwaiti prisoners and detainees and other
nationals in the same conditions. Such steps would help
the international community to lift the embargo imposed
on Iraq and would also enable Iraq to carry out a
constructive role in achieving security, stability and
rehabilitation in the region.
My Government also expresses its concern for the
suffering to which the brotherly people of Libya are being
subjected due to the sanctions imposed against that
country because of the Lockerbie issue. In that
connection, the State of Qatar calls for the creation of a
uniform and agreed regime for imposing sanctions and of
mechanisms to lift them subsequently in a manner that
does not distinguish among States and peoples and that
strikes a balance between international interests, on the
one hand, and the suffering to which peoples are
subjected, on the other.
Last week the Security Council devoted a meeting to
addressing the problems of disputes and wars in some
African countries. It considered ways of containing and
solving such problems. The State of Qatar, which has
fraternal relations with the African countries, is pained to
witness the current state of affairs in States such as the
Sudan, Somalia, the Comoros, Rwanda, Sierra Leone and
the Congo. We believe that the African States are capable
of overcoming their plight if they receive the necessary
international support, particularly for the purpose of
improving their economies and the transfer of technology
in an international partnership in which all would
participate.
My country was one of the first to welcome the
Dayton Peace Agreement because we believe in the
importance of peace and cooperation in the Balkans. We
have therefore supported the reconstruction of the
Republic of Bosnia and Herzegovina. We have also made
contacts with our neighbour countries to urge them to
cooperate with each other to help rehabilitate the region,
develop its resources, link it to the international economy
and improve the situation of its peoples.
4


In conclusion, I would like to point out that in order
to solve the problems the world is facing it is imperative
for us to work together for the benefit of mankind.
Address by The Honourable Edison James, Prime
Minister and Minister for External Affairs, Legal
Affairs, Labour and Immigration of the Commonwealth
of Dominica







